                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

TOUA THAO,

         Plaintiff,                               JUDGMENT IN A CIVIL CASE

    v.                                                 Case No. 17-cv-733-bbc

THE BOARD OF REGENTS OF THE
UNIVERSITY OF WISCONSIN
SYSTEM and UNIVERSITY OF
WISCONSIN SUPERIOR,

         Defendants.


      This action came before the court for consideration with District Judge
Barbara B. Crabb presiding. The issues have been considered and a decision has been
rendered.


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants The Board of Regents of the University of Wisconsin System and

University of Wisconsin Superior against plaintiff Toua Thao dismissing the case.



             s/ J. Smith, Deputy Clerk                           11/20/2018
          Peter Oppeneer, Clerk of Court                            Date
